Judgment, Supreme Court, New York County, entered October 8, 1975, after nonjury trial, unanimously modified, on the law, to dismiss the complaint as to defendant-appellant, and otherwise affirmed, without costs and without disbursements. Plaintiff-respondent’s decedent did not take advantage of the opportunity afforded him to convert his insurance from group coverage, provided in connection with his employment, to direct insurance. There was no grace period provided, as suggested by Trial Term, nor was there such disability during his employment as would have extended his opportunity to convert. He received timely notice, as provided by statute (Insurance Law § 161, subd [e]; § 204, subd 3), and in full compliance therewith as to content, and was entitled to nothing beyond that. Even so, defendant-appellant company extended his time to apply as a simple act of grace, but this extension was never availed of by *583him. Concur—Stevens, P. J., Markewich, Kupferman, Capozzoli and Nunez, JJ.